i          i      i                                                                 i     i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00399-CR

                                        Alex MANDUJANO,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CR-5646
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 4, 2010

DISMISSED

           Alex Mandujano was indicted for murder. He later pleaded guilty to manslaughter pursuant

to a plea bargain with the State. As part of his plea-bargain, Mandujano signed a separate “Waiver

of Appeal.” The trial court imposed sentence and signed a certificate stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Mandujano

timely filed a notice of appeal. The clerk’s record, which includes the plea bargain agreement and
                                                                                          04-10-00399-CR



the trial court’s Rule 25.2(a)(2) certification, has been filed. See TEX . R. APP . P. 25.2(d). This court

must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not

been made part of the record.” Id.

        The court gave Mandujano notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet.

ref’d) (not designated for publication). Mandujano’s appointed appellate counsel filed a written

response, stating she has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree that Mandujano does not have a right to appeal. See Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s

record to determine whether trial court’s certification is accurate). We therefore dismiss this appeal.

TEX . R. APP . P. 25.2(d).



                                                         PER CURIAM

Do not publish




                                                   -2-